UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

KWAME ASANTE CIVIL ACTION
VERSUS
EXPERIAN INFORMATION NO.: 18-852-BAJ-RLB
SOLUTIONS, INC.

RULING AND ORDER

 

Before the Court is Experian Information Solutions, Inc.’s Motion for
Judgment on the Pleadings (Doc. 16) against Kwame Asanté. For the reasons

that follow, the Motion (Doc. 16) is GRANTED.

I, BACKGROUND

This dispute arises from a consumer credit reporting agency’s alleged failure

to remove false and damaging information from a credit report. (Doc. 1).

Kwame Asanté is a Louisiana-licensed attorney. (/d. at § 13). Experian is a
consumer credit reporting agency. (id. at 4 4). Asanté, proceeding pro se, sued
Experian for defaming him and violating his rights under the Fair Credit Reporting
Act (FCRA), 15 U.S.C. § 1681 et seq. Ud. at 9] 12-40). He alleges that Experian
defamed him by publishing “false and negative statements concerning” his credit
history. (Id. at 4] 22). He alleges that Experian violated his rights under the FCRA by
failing to “perform reasonable reinvestigations” of items on his credit report. (Id. at ]

34).
This is not the first time Asanté has sued Experian. (Jd. at 4] 32). Less than one
year before he filed this suit, he obtained a favorable judgment in another: a suit
against Experian in Baton Rouge City Court. (Doc. 16-3). The judgment, entered in
March 2018, awarded him $3,000 in statutory penalties for FCRA violations

occurring in June 2017. (/d.).

Pointing to that judgment, Experian invokes Louisiana’s res judicata statute,
LA. R.S. 13:4231, and moves for judgment on the pleadings under Federal Rule of
Civil Procedure 12(c). (Doc. 16). Asanté opposes. (Doc. 30). His brief, however, does
not address Experian’s res judicata argument.! (Id. at pp. 1-11). In the first six pages,
he restates the allegations of his complaint and recites the Rule 12(c) standard; in the

remaining five pages, he requests that the Court strike Experian’s defenses.? (Id.).

Il. LEGAL STANDARD
Experian’s Rule 12(c) motion for judgment on the pleadings is subject to the
same standard as a Rule 12(b)(6) motion to dismiss. See Troice v. Greenberg Traurig,
L.L.P., 921 F.3d 501, 504 (5th Cir. 2019). To overcome the motion, Asanté must plead
a plausible claim for relief. See Romero v. City of Grapevine, Tex., 888 F.3d 170, 176
(5th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible

if it is pleaded with factual content that allows the Court to reasonably infer that

 

1 Nor does it address Experian’s failure-to-state-a-claim arguments. (Doc. 30 at pp. 1-11).
Because the Court resolves the motion on res judicata grounds, it need not consider Experian’s failure-
to-state-a-claim arguments.

2 The request is procedurally improper: a motion to strike must be raised in a separate
motion—not in an opposition brief. See FED. R. Civ. P. 12(£).

2
Experian is liable for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d 287, 291
(5th Cir. 2017) (citing Iqbal, 556 U.S. at 678). The Court accepts as true the well-
pleaded facts of Asanté’s complaint and views those facts in the light most favorable
to him. See Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir.
2018).
Res judicata should ordinarily be pleaded as an affirmative defense, not raised
in a Rule 12 motion.’ Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 570 n.2
(5th Cir. 2005). But the Court may enter a Rule 12 dismissal on res judicata grounds
if the elements of res judicata are apparent from the face of the pleadings and facts
that may be judicially noticed. See Kansa Reinsurance Co. v. Congressional Mortg.

Corp. of Tex., 20 F.3d 1362, 1366 (5th Cir. 1994).

In ruling on Experian’s motion, the Court may consider Asanté’s Baton Rouge
City Court judgment because Asanté references the judgment in his complaint and
the judgment is central to his FCRA claim. See Ironshore Europe DAC v. Schiff

Hardin, L.L.P., 912 F.3d 759, 763 (5th Cir. 2019).

Iii, CHOICE OF LAW
The Court applies Louisiana law to determine the preclusive effect of a

judgment rendered by a Louisiana court. See Weaver v. Tex. Capital Bank N.A., 660

F.3d 900, 906 (5th Cir. 2011).

 

3 Asanté does not challenge Experian’s raising of res judicata by Rule 12 motion (Doc. 30 at pp.
1-11).
IV. DISCUSSION
Louisiana res judicata law instructs that a valid and final judgment in favor of
Asanté extinguished all claims that existed at the time of the judgment and arose

from the same transaction or occurrence. See LA. R.S. 13:4231(1).

To obtain dismissal on res judicata grounds, Experian must show that (1) the
Baton Rouge City Court judgment is valid; (2) the Baton Rouge City Court judgment
is final; (3) the parties are the same; (4) the claims Asanté asserts here existed in
March 2018, when the Baton Rouge City Court rendered the judgment; and (5) the
claims Asanté asserts here arise from the same transaction or occurrence that was
the subject matter of the Baton Rouge City Court suit. See Chauvin v. Exxon Mobil
Corp., 2014-0808 at pp. 5-6 (La. 12/9/14); 158 So. 3d 761, 765. The Court considers

each element in turn.4
A, The Judgment is “Valid”

A judgment is “valid” if it was rendered by a court with subject-matter
jurisdiction over the action and personal jurisdiction over the parties. LA. R.S. 4231,
cmt. (d). The Baton Rouge City Court had subject-matter over the action, a suit for
less than $5,000. See LA. R.S. 13:5202(A) (setting $5,000 jurisdictional limit). And the
Baton Rouge City Court had personal jurisdiction over the parties—Asanté and
Experian—because the parties submitted to its jurisdiction. See Ins. Corp. of Ireland

v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 704-705 (1982). So the Baton

 

4 The Court emphasizes that Asanté does not dispute Experian’s satisfaction of any element of
res judicata. (Doc. 30). He mentions res judicata just once in his opposition brief, in a one-paragraph
request to strike the defense as insufficiently pleaded. (Doc. 30 at p. 10).

4
Rouge City Court judgment (Doc. 16-3 at p. 2) is “valid,” and the first element of res

judicata is met.5 See Chauvin, 158 So. 3d at 765.
B. The Judgment is “Final”

A judgment is “final” if it “disposes of the merits in whole or in part.” LA. R.S.
4231, cmt. (d). The Baton Rouge City Court judgment is “final” because it awarded
Asanté the “full amount” he requested and “grant[ed] [Asanté’s] relief as prayed for.”
(Doc. 16-3 at p. 2). So the second element of res judicata is met. See Chauvin, 158 So.

3d at 765.
c. The Parties are the Same

Asanté and Experian were the parties in the Baton Rouge City Court suit and
are the parties in this suit. (Doc. 16-2 at p. 2). So the third element of res judicata is
met. See Chauvin, 158 So. 3d at 765.

D. The Claims Existed When the Baton Rouge City Court Entered
Judgment

The Baton Rouge City Court entered judgment in March 2018. (Doc. 16-3 at p.
2). The defamation and FCRA claims Asanté brings in this suit stem from Experian’s
alleged failure to “reasonably reinvestigate” items on his credit report in June 2017.
(Doc. 1 at 4] 12-40). So Asanté’s claims in this suit “existed” at the time he obtained
a favorable judgment in the Baton Rouge City Court suit. The fourth element of res

judicata is therefore met. See Chauvin, 158 So. 3d at 765.

 

5 Other courts have given res judicata effect to city court judgments. See Gladney v. Am.
Heritage Life Ins. Co., 80 F. Supp. 2d 594, 598-600 (W.D. La. 1999); In re Carwell, 323 F. Supp. 590,
591 (E.D. La. 1971) (Rubin, J.).
E. The Claims Arise From the Same Transaction or Occurrence

Claims arise from the same transaction or occurrence if they are “‘so connected
as to constitute a single wrong and so logically related that judicial economy and
fairness mandate that all issues be tried in one suit.” Cooper v. WestEnd Capital
Memt., L.L.C., v. 832 F.3d 534, 543 (5th Cir. 2016) (quoting Lafreniere Park Found.

v. Broussard, 221 F.3d 804, 811 (5th Cir. 2000)).

The defamation and FCRA claims Asanté asserts in this suit are based on the
same June 2017 credit report investigations that formed the basis of the claims
Asanté litigated to judgment in Baton Rouge City Court. (Docs. 1, 16-2, 16-3). The
“single wrong” is Experian’s (allegedly) deficient investigation into, and reporting of,
Asanté’s credit history beginning in June 2017. See Cooper, 832 F.3d at 543. So the

fifth and final element of res judicata is met.6 See Chauvin, 158 So. 3d at 765.

Experian has shown that each element of res judicata is apparent from the face

of Asanté’s complaint and the facts that may be judicially noticed.

 

6 Because Asanté does not argue that any of the exceptions to res judicata apply, the Court
does not consider them. See LA. R.S. 13:4232(A).
V. CONCLUSION
Accordingly,

IT IS ORDERED that Experian Information Solutions, Inc.’s Motion for
Judgment on the Pleadings (Doc. 16) is GRANTED. Kwame Asanté’s claims are
DISMISSED with prejudice. A final judgment shall issue in accordance with Federal

Rule of Civil Procedure 58.

5 _A\e
Baton Rouge, Louisiana, this Y'~ day of May, 2019.

PS

JUDGE BRIAN A. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
